Mr. Oiiiee Justice Simpson,
dissenting. Section 2015 of General Statutes, as well as section 2014, was intended, as I understand the matter, to prevent preferences by an insolvent debtor to one or more creditors over the others, when became to make an assignment for the benefit of creditors. The chapter embracing these sections is entitled, “Of assignments for the benefit of ereditors.” And preferences are inhibited without regard to the question of fraud. Section 2014 strikes at preferences embraced in the assignment itself for the benefit of creditors, and section 2015 inhibits preferences given at any time within 90 days before the execution of the assignment, but the preference aimed at must be a preference to a “creditor, or person having a claim against the debtor, or who is under some liability for him.” Now, it does not seem to me that the wife of the defendant, Boynton, below, occupied the relation of creditor to him, or of a person having a claim against him, or was under any liability for him. Such being the fact, it appears to me that to vacate the conveyance in question under section 2015 of the assignment act, or under any provision of that act, would be extending said act beyond both its letter and its spirit. I am unable, therefore, to concur in the opinion of the majority in this case.
If the conveyance of Boynton to his wifo is fraudulent because voluntary and intended to delay and defeat the just rights of his creditors, they have a plain and adequate remedy open to them, both at common law and under the statute of Elizabeth, and I can see no reason why the assignment act should be stretched beyond its proper and legitimate purpose and intent, even admitting the deed in question to be fraudulent.